I N THE COURT OF APPEALS OF TENNESSEE

                                      EASTERN SECTI ON                  FILED
                                                                               June 9, 1997

                                                                        Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk
THELM W KELLEY,
     A .                                        )   C/ A NO. 03A01- 9701- CV- 00031
                                                )
                Appe l l a nt ,                 )   SEVI ER CI RCUI T
                                                )
v.                                              )   HON. BEN W HOOPER, I I ,
                                                              .
                                                )   J UDGE
J OHN E. VANCE a nd                             )
BETTY L. VANCE,                                 )
                                                )   AFFI RMED
                De f e nda nt s ,               )   AND
                                                )   REMANDED
a nd                                            )
                                                )
ALLSTATE I NSURANCE COMPANY,                    )
                                                )
                Appe l l e e .                  )



ROBERT L. OGLE, J R. , OGLE & WALLACE, P. C. , Se vi e r vi l l e , f or
Ap p e l l a nt .

J AM ES S. M c DONALD, DUNN, M c DONALD & COLEM
                  a                    a       AN, P. C. ,
Kn o x v i l l e , f or Appe l l e e .




                                       O P I N I O N




                                                                Fr a nks . J .



                I n t hi s a c t i on , pl a i nt i f f s e e ks uni ns ur e d mot or i s t

c o v e r a ge f r om he r i ns ur a nc e c ompa ny, a nd t he Tr i a l Cour t ,

r e s p o n di ng t o mot i on f or s umma r y j udgme nt , gr a nt e d j udgme nt t o

d e f e n d a nt Al l s t a t e I ns ur a nc e Compa ny ( Al l s t a t e ) .     Pl a i nt i f f

h a s a ppe a l e d.

        Pl a i nt i f f ha s r a i s e d t wo i s s ue s on a ppe a l :
                 1.       W t he r t he Tr i a l Cour t e r r e d i n gr a nt i ng
                            he
                          s umma r y j udgme nt hol di ng t ha t t he i ns ur e d di d
                          not c ompl y wi t h t he t e r ms of he r i ns ur a nc e
                          pol i c y t ha t s he ?pr ompt l y s e nd ( Al l s t a t e )
                          c opi e s o f t he l e ga l pa pe r s i f a s ui t i s
                          br ought . ?

                 2.       W t he r t he Tr i a l Cour t e r r e d i n gr a nt i ng
                            he
                          s umma r y j udgme nt by i t s r ul i ng t ha t t he one -
                          ye a r s t a t ut e of l i mi t a t i ons ha d r un a s t o
                          Al l s t a t e .

                 The a ut omobi l e a c c i de nt gi vi ng r i s e t o t hi s c a s e

o c c u r r e d on J une 16, 1993, a nd pl a i nt i f f f i l e d s ui t a ga i ns t

t h e o t he r dr i ve r on J une 2, 1994, wi t h pr oc e s s s e r ve d on t h o s e

d e f e n d a nt s on J une 6, 1994.         On Oc t obe r 6, 1994, pl a i nt i f f

o b t a i ne d a n or de r f r om t he Tr i a l J udge f or pr oc e s s t o i s s ue

a n d b e s e r ve d upon Al l s t a t e I ns ur a nc e Compa ny, whi c h pr oc e s s

wa s s e r ve d upon t he De pa r t me nt of Comme r c e a nd I ns ur a nc e on

Oc t o b e r 12, 1994, a nd s u bs e que nt l y f ur ni s he d t o Al l s t a t e by

t h e De pa r t me nt .     Al l s t a t e move d f or s umma r y j udgme nt on t he

g r o u n d s t ha t pl a i nt i f f h a d f a i l e d t o c ompl y wi t h t he pol i c y

p r o v i s i ons a nd t ha t t he s t a t ut e of l i mi t a t i ons ha d r un on a n

a c t i on a ga i ns t i t .

                 The pe r t i ne nt pol i c y pr ovi s i on i s :

                 A pe r s on s e e ki ng uni ns ur e d mot or i s t c ove r a ge mus t
                 a l s o: . . . 2.      Pr ompt l y s e nd us c opi e s of t he l e g a l
                 pa pe r s , i f a s ui t i s br ought .

Th e r e c or d r e ve a l s t ha t t he i ns ur a nc e c ompa ny wa s f i r s t

f u r n i s he d c opi e s of t he s ui t pa pe r s by t he St a t e of

Te n n e s s e e ’ s De pa r t me nt of I ns ur a nc e .   I n r e s pons e t o t he

mo t i o n f or s umma r y j udgme nt , t he pl a i nt i f f f i l e d he r a f f i da v i t

wh i c h s t a t e s :

                 Ve r y s hor t l y a f t e r my a c c i de nt whi c h oc c ur r e d on
                 J une 16, 1993 , I a dvi s e d my i ns ur a nc e a ge nt , Howa r d
                 Ya t e s , a ge nt f or Al l s t a t e I ns ur a nc e Compa ny, a nd
                 c ompl i e d wi t h e ve r y r e que s t ma de by Al l s t a t e
                 I ns ur a nc e Compa ny.      I n a ddi t i on, t he i ns ur a nc e

                                                2
                   c a r r i e r p a i d me di c a l e xpe ns e s on my be ha l f i nc i de nt
                   t o t he a c c i de nt .      Af t e r s ui t wa s f i l e d a nd s e r vi c e
                   wa s ha d on t he De f e nda nt s , I wa s a dvi s e d by my
                   a t t or ne y t ha t a ppa r e nt l y t he De f e nda nt s ’ Va nc e ha d
                   no i ns ur a nc e a nd upon t he a dvi s e [ s i c ] of my
                   a t t or ne y Al l s t a t e I ns ur a nc e Compa ny wa s ma de a pa r t y
                   t o my c a s e .

                   Pl a i nt i f f of f e r s no e xc us e f or f a i l ur e t o s e nd

c o p i e s of t he s ui t pa pe r s t o he r i ns ur a nc e c ompa ny, a nd on

a p p e a l , a r gue s t ha t s i nc e no pr e j udi c e ha s be e n de mons t r a t e b y

t h e i n s ur a nc e c ompa ny, t ha t c ove r a ge s houl d be a f f or de d.

                   Thi s j ur i s di c t i on ha s l ong he l d t ha t c ondi t i ons t o

b e p e r f or me d by t he i ns ur e d a r e c ondi t i ons pr e c e de nt t o

a c t i v a t i ng c ove r a ge und e r t he pol i c y.       Se e , e . g . , Har t f or d

Ac c i d e nt and I nde mni t y Co. , v . Cr e as y , 530 S. W 2d 778 ( Te nn .
                                                              .

1975) .      Thi s r ul e ha s b e e n a ppl i e d t o va r i ous c ondi t i ons i n

p o l i c i e s of i ns ur a nc e , a nd our c our t s ha ve uni f or ml y he l d t h a t

t h e l a c k of pr e j udi c e o n t he f a i l ur e t o c ompl y wi t h t he pol i c y

p r o v i s i on i s not gr ound s t o e xc us e non- c ompl i a nc e wi t h t he

p o l i c y pr ovi s i on.      Thi s Cour t ha s c r i t i c i z e d t hi s r ul e .      Se e

No r t h Ri v e r I ns . Co. , v . J ohns on, 757 S. W 2d 334 ( Te nn. App.
                                                      .

1 9 8 8 ) . Thi s Cour t ha d o c c a s i on t o c ons i de r t he c ondi t i on

c o n t a i ne d i n t hi s pol i c y i n Whal e y v . Unde r wood , 922 S. W 2d
                                                                             .

1 1 0 ( Te nn. App. 1995) , whe r e t he de l a y i n f ur ni s hi ng c opi e s o f

t he ?l e ga l pa pe r s ? wa s de l a ye d s ome 27 mont hs .             Aga i n, t he

Co u r t a ppl i e d t he r ul e a s r e qui r e d unde r t he hol di ngs of t h e

Te n n e s s e e Supr e me Cour t .        As t he Whal e y c our t not e d, we ha v e

a d o p t e d t he de f i ni t i on of ‘ pr ompt ’ a s di s c us s e d i n 44

Am. J u r . 2d I ns ur a nc e 1330, whi c h s i mpl y me a ns t ha t ?not i c e mu s t

b e g i ve n wi t hi n a r e a s o na bl e t i me unde r t he c i r c ums t a nc e s o f

t he c a s e . ?     W t h no ot he r c i r c ums t a nc e s a ppe a r i ng i n t he c a s e
                      i

b e f o r e us , i t c a nnot be s a i d t ha t a de l a y of 4- 1/ 2 mont hs i n

                                                  3
f u r n i s hi ng t he l e ga l pa p e r s i s pr ompt .      Ac c or di ngl y, we a r e

c o n s t r a i ne d t o a f f i r m t he Tr i a l J udge ’ s gr a nt of s umma r y

j u d g me nt upon t he f a i l ur e of t he pl a i nt i f f t o c ompl y wi t h t h e

t e r ms of he r pol i c y wi t h t he de f e nda nt i ns ur a nc e c ompa ny.

                    W f i nd i t unne c e s s a r y t o a ddr e s s t he r e ma i ni ng
                     e

i s s u e s , s i nc e t hi s i s s ue i s de t e r mi na t i ve of t he a ppe a l .

                    The j udgme nt of t he Tr i a l Cour t i s a f f i r me d, a nd t h e

c a us e r e ma nde d wi t h c os t s of t he a ppe a l a s s e s s e d t o t he

a pp e l l a nt .




                                                ________________________
                                                He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ___________________ ___
Ho u s t o n M Godda r d, P. J .
              .




_ _ _ _ _ _ __________________ ___
Ch a r l e s D. Sus a no, J r . , J .




                                                 4
5
                          I N THE COURT OF APPEALS OF TENNESSEE

                                         EASTERN SECTI ON               FILED
                                                                           June 9, 1997

                                                                        Cecil Crowson, Jr.
                                                                        Appellate C ourt Clerk




THELM W KELLEY,
     A .                                          ) C/ A NO. 03A01- 9701- CV- 00031
                                                  )
                     Appe l l a nt ,              ) SEVI ER CI RCUI T
                                                  )
v.                                                )
                                                  )
J OHN E. VANCE a nd                               )
BETTY L. VANCE,                                   )
                                                  )
                     De f e nda nt s ,            )
                                                  )
a nd                                              )
                                                  )
ALLSTATE I NSURANCE COMPANY,                      )
                                                  )
                     Appe l l e e .               )



                                             O R D E R




                     Thi s c a us e wa s r e gul a r l y he a r d a nd c ons i de r e d by t h e

c our t .      I T I S NOW ORDERED t ha t t he j udgme nt of t he Tr i a l Co u r t

i s a f f i r me d, a nd t he c a us e r e ma nde d.         The c os t s of a ppe a l a r e

a d j u d g e d t o a ppe l l a nt , f or whi c h e xe c ut i on ma y i s s ue i f

n e c e s s a r y.



                                                  PER CURI UM